Assignment of error No. 1 is based upon a question of fact, and relates to the ruling of the court in refusing the affirmative charge to appellant. Upon an examination of all the evidence it appears that it was in sharp conflict and for that reason the affirmative charge was properly refused.
The remaining assignment of error relates to the ruling of the court in refusing to grant appellant a new trial. No exception is shown to have been reserved to the action of the court in denying the motion, nor is there a compliance with the law relative to the right to have reviewed the ruling of the court in this connection. Acts 1915, p. 722; Ross v. State,78 So. 309;1 Powell v. Folmar (Sup.) 78 So. 47.2 This question, therefore, is not presented; and, no error appearing, the judgment of the lower court is affirmed.
Affirmed.
1 16 Ala. App. 393.
2 201 Ala. 271. *Page 79